 

Portions of this Exhibit 10.1 marked by a [__] have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

PARTNER

AGREEMENT

 

Partner Agreement (the “Agreement”) is entered into by and between The Estate of
Marilyn Monroe LLC (hereinafter “ABG”), a Delaware limited liability company,
and Pulse Evolution Corporation (hereinafter “Partner”), a Nevada corporation,
and is effective on October 1, 2014 (“Effective Date”).

 

1. Services. Partner will perform the services (“Services”) and create and
deliver the deliverables (“Deliverables”) as specified on Exhibit A, for ABG.
Partner shall respond promptly to all ABG inquiries regarding the Services, and
shall provide written progress reports as requested by ABG.

 

2. Project Development. Partner will identify and develop various entertainment
projects (“Project” or “Projects”) to exploit a computer-generated likeness of
Marilyn Monroe (“Virtual Marilyn”), which would be created by Partner should the
Project provide sufficient capital for such purposes, representing the
photo-realistic digital likenesses of the late celebrity, whose likeness,
appearance and publicity rights are controlled by ABG.

 

3. Advances & Royalties. In consideration for the rights granted to Partner,
Partner has agreed to guarantee ABG certain minimum sums, as set forth in
Exhibit A, as an advance against the Royalties. Subject to the terms of the
Agreement, and Partner’s performance hereunder, ABG shall pay Partner the
Partner IP Royalty (as defined in Exhibit A) and Partner shall pay ABG a
Development Royalty (as defined in Exhibit A).

 

4. Ownership

 

(a)Intellectual Property Rights. For purposes of this Agreement, “Intellectual
Property Rights” shall mean any and all proprietary rights of any kind, tangible
or intangible, now known or hereafter existing, including without limitation
copyrights, neighboring rights and moral rights; trade secret; trademark; and
patent and other intellectual property rights, and all registrations, and
applications thereof now or hereafter in force throughout the universe.    
(b)Work For Hire. Partner acknowledges that all Services performed by Partner
(including, without limitation, any and all consultants, employees, persons or
entities engaged by Partner or rendering services to or through Partner) are at
the direction of and specifically for the use of ABG. All Deliverables created
or performed by Partner shall constitute Works Made For Hire under the copyright
laws of the United States, and ABG shall own full and exclusive rights in all
such Deliverables. If Deliverables are deemed not a Work Made for Hire, then
Partner hereby transfers, assigns and conveys all rights, title and interest
(specifically excluding any intellectual property that is owned by partner and
can be separated from ABG, intellectual property, hereinafter defined as
“Partner Property”) in and to the results and proceeds of the Services and
Deliverables to ABG and ABG shall own all Intellectual Property Rights contained
therein. Partner agrees without further consideration to execute, and to cause
any and all consultants, employees, persons or entities engaged by Partner or
rendering services to Partner to execute any document reasonably requested by
ABG to further evidence or attest to the vesting of such rights in ABG. Partner
shall and hereby does waive, to the maximum extent permitted by law, the
benefits of any provision of law known as droit moral or any similar law in any
jurisdiction, including 17 U.S.C. §106A, and agree not to permit or prosecute
any action or suit on the grounds that the work product or Deliverables as used
by ABG or any other party constitutes an infringement of Partner’s droit moral.
For the avoidance of doubt, ABG shall not be able to license any Partner
property to a third party without the consent of Partner for commercial
purposes.     (c)Projects Developed. ABG will enter into license agreements with
Targets, and Partner will enter into Development Agreements with Targets the
funding for which shall be borne by third-parties or Targets, such as production
companies, brand sponsors and/or financial investors. ABG and Partner will not
be responsible for the animation and production costs related to the development
and/or production of Projects. In the event either or both of such parties
desire to become investors in Projects, such investments shall be subject to
separate agreements.     (d)Partner Materials. Partner shall retain ownership of
the technology, materials and media which are separable from ABG Property and
are used in the performance of Services and the execution of Projects, including
but without limitation development done directly for Targets, and/or creation of
Projects (“Partner Materials”). ABG shall be entitled to use the Partner
Materials on a perpetual, irrevocable, assignable, sub-licensable, worldwide
basis in or in connection with the ABG Property subject only to ABG paying
Partner the Partner IP Royalty.

 

1

 

 

(e)ABG Materials. ABG agrees to provide Partner with the information, and
material listed on Exhibit A (the “ABG Materials”). ABG hereby grants Partner a
limited, nonexclusive, license to use, copy, modify and create derivative works
based on the ABG Materials solely as the same is necessary for Partner’s
performance of Partner’s obligations under this Agreement and provided that all
such use, copying and modification shall be in strict accordance with ABG’s
instructions and for the sole benefit of ABG. ABG reserves all rights not
expressly granted herein. Partner agrees that it shall not, by virtue of this
Agreement, acquire any rights in any Deliverables or ABG Materials or any other
asset or property of ABG, whether tangible or intangible, and whether or not
created by Partner or Partner Group (collectively, “ABG Property”), and if it
has acquired such interest, it hereby assigns such interest back to ABG. Partner
agrees not to assert any rights inconsistent with ABG’s ownership of the ABG
Property. Subject to ABG’s prior written approval as to the content and timing,
Partner may promote the relationship created by this agreement, on Partner
website, social media accounts and prospective client pitch materials during the
Term, and only in pitch meetings after expiration of the Term. In no instance
shall Partner reveal the business terms contained in this Agreement or any
Confidential Information (as defined below). Partner’s use of any materials
shall be subject to Partner’s clearance of all third party rights (if
applicable) and shall be without any warranty from ABG. During the Term and at
all times thereafter, ABG will not attack any right, title or interest Partner
has in or to any Partner Property.     (f)During the Term and at all times
thereafter, Partner will not attack any right, title or interest ABG has in or
to any Intellectual Property, including, without limitation, the rights to any
persona and related trademarks, including, without limitation the right of
publicity and/or any rights arising under Section 1125 of the Lanham Act or any
other similar law. During the Term and at all times thereafter, Partner will not
misuse or bring into disrepute the name and character of ABG, the ABG Property
or any of the affiliated or related entities or properties of either.

 

5. Partner Warranties. Partner represents and warrants to ABG that (a) the
Services shall be performed and the Deliverables created

 

(i) in accordance with ABG’s specifications; (ii) in a professional manner,
using the highest standards of workmanship, care, good faith and integrity; and
(iii) in accordance with all applicable laws, ordinances, regulations and
orders, including without limitation federal, state or local laws of the United
States or any other country, and Partner shall obtain all permits, registrations
and licenses required to comply with such laws, ordinances, regulations and
orders; (b) none of the Deliverables, or any part thereof will (i) contain
libelous, injurious or unlawful material; or (ii) infringe the copyright,
patent, trademark, trade name, trade secret or other proprietary rights of any
third party; (c) the Deliverables and Services are free and clear of any and all
mortgages, liens or other encumbrances; and (e) neither the execution of this
Agreement nor the performance of Services or delivery of Deliverables violates
or will violate any contractual right of any third party.

 

6. Insurance Both parties shall procure and maintain insurance in an amount of
at least one million dollars ($1,000,000 U.S.) per occurrence and three million
dollars ($3,000,000 U.S.) in the aggregate naming the other party as an
additional insured, to defend and protect the parties against third-party claims
for personal injury, death, property damage, negligent design, other liability
claims or any advertising injury arising out of or in connection with the
Services and Deliverables or either party’s use thereof. In the event that any
insurance policy required hereunder includes or permits a waiver of subrogation,
such waiver shall apply to the other party. In the event that such waiver is
required by a third party agreement, then this Agreement shall be deemed to
require such waiver. Any claims covered by the other party’s insurance policies
shall not be offset or reduced in any amount whatsoever by any other insurance
which either party may independently maintain. Either party shall notify the
other party of all claims regarding the results and proceeds of Partner’s
Services and/or the Deliverables.

 

(ii) Within thirty (30) days following the execution of this Agreement, both
parties shall provide each certificates of insurance certifying that the other
party and any other entity specified by ABG, have been added as additional
insureds to each of the insurance policies set forth above. Before any proposed
cancellation or material modification in the coverage the insurance carrier will
give the certificate holder(s) not less than thirty (30) days’ prior written
notice thereof. Upon receipt of any such notification, the certification holder
shall, in their sole discretion, have the right, to: declare a material breach
of this Agreement (which must be cured prior to any insurance lapse or result in
a termination of this Agreement which termination shall take effect on the last
day of coverage, notwithstanding any provision of this Agreement to the
contrary) and/or the right, but not the obligation, to purchase replacement
insurance from an insurance carrier of their choice, and the applicable party
agrees to pay all costs thereof immediately upon request by the other, failing
which they may deduct the cost from any monies payable to the other party
hereunder.

 

2

 

 

7. Indemnity. Partner agrees to indemnify, defend and hold harmless ABG, against
any third party claim, and to pay all costs and damages arising out of such
claim (including without limitation attorneys’ fees and court costs), loss or
liability arising out of or relating to (a) the Services or the Deliverables;
(b) breach of any warranty provided in this Agreement; or (c) to the extent
caused by the Partner, including without limitation any claim that the Services
or Deliverables infringe any Intellectual Property Rights or any other right or
interest of any third party. ABG agrees to provide Partner with notice of any
indemnified claim known to ABG, and to provide Partner with reasonable
information and assistance, at Partner’s sole cost and expense, relative to the
defense of any such claim. Partner shall not settle any indemnified claim
without ABG’s prior, written consent. Partner waives any and all immunity under
RCW Title 51 or other state workers compensation laws.

 

8a. Confidentiality. a) Both Partner and ABG acknowledge that during and prior
to the term of this Agreement, both may have access to information regarding the
other party’s business which items confidential and/or proprietary, including
without limitation information relating to technical and financial information;
actual or prospective (if known to Partner) clients, customers, business
partners, or investors (collectively “Business Contacts”); business and
marketing plans; suppliers; business opportunities, and current and anticipated
products and services. Both parties agree that all such information, including
information disclosed prior to the date of this Agreement, and is the
confidential trade secret property of such party (“Proprietary Information”).
Both parties acknowledge and agree that all Deliverables and work product
hereunder are Proprietary Information. Both parties agree not to (i) copy, use
or disclose any Proprietary Information or any tangible or intangible work
product containing or referring to such Proprietary Information for any purpose
except for the benefit of such party and as necessary for the performance of
this Agreement, and otherwise as authorized in writing by the disclosing party;
(ii) take advantage of any business opportunity which, as the result of access
to Proprietary Information, either party knows or should know the other party
may, or is likely to consider; (iii) remove any Proprietary Information from the
other’s parties premises without prior written permission from such other party;
or (iv) accept or solicit any work, services, goods, employment or other
business if doing so could reasonably be expected to negatively impact the other
parties business relationship with a business contact. Both parties further
agree that during the term of this Agreement and thereafter, they will ensure
that they will comply with all of the above restrictions on use and disclosure
of Proprietary Information. Disclosure of Proprietary Information to either
party shall not require prior written permission, provided that party advises
each member of the receiving party that Proprietary Information is confidential
and is not to be copied or disclosed, and further provided that each member of
Partner to whom Proprietary Information is disclosed executes an agreement in
favor of the other party, agreeing to be bound by the restrictions contained in
this Agreement. Proprietary Information does not include information that
disclosing party can document is or has become available to the general public
without restriction and through no breach of any obligation by either party or
any other person, or which was rightfully in the possession of the disclosing
party without restriction prior to its disclosure to the other party.

 

8b. Exceptions to Obligation of Confidentiality. This Agreement shall impose no
obligation of confidentiality with respect to any portion of the proprietary
Information received hereunder which is (i) now or hereafter becomes, through no
unauthorized act on recipient’s part, generally known or available; (ii) known
to the recipient at the time recipient receives the same from the disclosing
party; (iii) hereafter furnished to recipient by a third party that does not
have an obligation of confidentiality to the disclosing party with respect
thereto; (iv) furnished to others by the disclosing party without restriction on
disclosure; or (v) independently developed by Recipient without use of the
Disclosing Party’s proprietary Information. Nothing in this Agreement shall
prevent the Recipient from disclosing Confidential Information to the extent the
Recipient is required to do so by the rules of an applicable securities market
or exchange or is legally compelled to do so by any governmental investigative
or judicial agency or court pursuant to proceedings over which such agency or
court has jurisdiction; provided, however, that prior to any such disclosure,
the Recipient shall (a) assert the confidential nature of the proprietary
Information to the market, exchange or agency or court; (b) promptly notify the
disclosing party in writing of the requirement, order or request to disclose;
and (c) at the disclosing party ‘s sole cost and expense, cooperate fully with
the disclosing party in protecting against any such disclosure and/or obtaining
a protective order narrowing the scope of the compelled disclosure and
protecting the confidentiality of the information. Any proprietary Information
that is disclosed under this Section shall otherwise remain subject to the
provisions of this Agreement.

 

9. [__]

 

10. [__]

 

11. Termination.

 

(a) Automatic Termination for Repetitive Breach. If Partner breaches a provision
of this Agreement, and subsequently breaches the same provision a second time (a
“Repetitive Breach”), this Agreement shall be deemed automatically terminated,
with all amounts, including but not limited to any Guaranteed Minimum Royalties
for the then-current-Term and any and all ABG Development Royalties payable
hereunder becoming due and payable immediately.. ABG shall provide written
notice of the initial breach.

 

3

 

 

(b) ABG’s Right to Suspend or Terminate. ABG shall have the right to suspend its
performance hereunder and/or terminate this Agreement in its entirety upon the
occurrence of any of the following events, including, without limitation:

 

(i) The failure of Partner to make any payment required to be made under this
Agreement, which failure is not cured within five (5) business days of Partner’s
receipt of written notice from ABG specifying the nature of such failure with
particularity; or

 

(ii) The breach by Partner of any of its representations or warranties herein or
the failure of Partner to comply with any of the other terms of this Agreement
or otherwise discharge its duties hereunder, and such breach or failure is not
cured within fifteen (15) days of Partner’s receipt of written notice from ABG
specifying the nature of such breach or failure with particularity; or

 

(iii) Any act of gross negligence or wanton misconduct by Partner, and such
action is not corrected within ten (10) days of Partner’s receipt of written
notice from ABG specifying the nature of such action with particularity; or

 

(iv) The making by Partner of an assignment for the benefit of creditors, or the
filing by or against Partner of any petition under any federal, national, state
or local bankruptcy, insolvency or similar Laws, if such filing shall not have
been dismissed or stayed within sixty (60) day after the date thereof; or

 

(v) The failure of Partner to generate the Minimum Net Revenue as set forth in
the Summary of Commercial Terms with respect to any Contract Year.

 

(vi) Partner hereby acknowledges that Partner shall not have an opportunity to
cure any material breach which by its terms, cannot be cured, including, without
limitation, any failure to make the Minimum Net Revenue; release of products
using/including ABG Property without prior approval from ABG; the use of
Advertising and Promotional materials on or in connection with Deliverables
which were not approved by ABG; and/or the failure of Partner to assist with
intellectual property maintenance in the manner provided by ABG. For the
avoidance of doubt late payments; and unintentional releases of products and
promotional material by a third party shall not be deemed an incurable breach.

 

(c) Partner’s Right to Suspend or Terminate. Partner shall have the right to
suspend its performance hereunder or terminate this Agreement in its entirety
upon the occurrence of the breach by ABG of any of its representations or
warranties herein or the failure of ABG to comply with the terms of this
Agreement or otherwise discharge its duties hereunder, and such breach or
failure is not cured within thirty (30) business days of ABG’s receipt of
written notice from Partner specifying the nature of such breach or failure with
particularity.

 

12. Approvals, Quality Standards.

 

(a)Approval. “Approval(s)” or “Approved” shall mean ABG’s prior written consent,
which may be given or withheld in ABG’s reasonable discretion.     (b)Approval
Rights. ABG shall have the right to approve all elements of the Deliverables and
any advertising elements. All submissions under this Agreement shall be made in
such a manner as ABG shall prescribe from time to time.     (c)Partner shall
create and submit to ABG, ideas, rough and final images. Partner shall not
publicly disseminate any ABG Property or Deliverables unless and until ABG has
fully and finally Approved the same. Each time Partner makes any change, the
elements must be re-submitted for Approval.     (d)Prior to the broadcast,
publication, posting, public distribution and/or use thereof of sample concepts,
designs and samples (“Advertising Element”) of any advertisement or other
promotional material (each, an “Advertisement”) which is intended to be used in
conjunction with the sales presentations by Partner, shall submit the
Advertising Element to ABG for its Approval. Once an Advertising Element has
been approved, Partner need not submit variations of that Advertising Element
for re-approval when such variations are merely of size or date and the like;
provided, however, that any substantive changes to the Advertising Element must
be approved in advance pursuant to this Section 12.

 



4

 

 

(e)Disclaimer. Partner acknowledges that it shall bear the responsibility for
and expense of compliance with the Approval requirements hereunder. Partner
further acknowledges that the Approval or disapproval of any Advertising
Elements, Deliverables and/or ABG Property uses may be based, without
limitation, solely on subjective aesthetic standards. This approvals process
shall not be deemed a legal review, but purely as a process meant to verify that
the use of the ABG Property has been done in a manner that complies with this
Agreement. Any Approval shall not waive, diminish or negate Partner’s
indemnification obligations to ABG herein.     (f)Brandbook & Style Guides. ABG
shall provide Partner with a brand book and/or Style Guide, which is subject to
seasonal updates and other changes from time to time (“Style Guide”). Partner
shall follow the rules set forth in the Style Guide.     (g)Third Party Acts.
Partner will use its best efforts to ensure that its subcontractors abide by the
terms of this Agreement. All acts of any such subcontractors shall be deemed to
be the acts of the Partner for all purposes of this Agreement.     (h)Goodwill
and Quality Standards. Partner acknowledges that, if the Deliverables or
Advertising Elements are of inferior quality in material and/or workmanship,
then the substantial goodwill, which ABG has built up and now possesses in the
ABG Property, will be impaired. Accordingly, Partner warrants to ABG that the
Deliverables and Advertising Elements will maintain the high standards,
appearance and quality of the Approved versions. If there is a substantial or
material departure from the Approved versions of anything using the ABG Property
then ABG shall have the right, in the reasonable exercise of its sole and
absolute discretion, to withdraw the Approval.

 

13.Law/ Jx / Dispute Resolution / Law: This Agreement shall be governed by the
laws of the State of New York, without regard to its choice of law rules. The
United Nations Convention for the international sale of goods shall not apply to
Agreement. Jurisdiction: Partner consents to exclusive jurisdiction of and venue
in the state courts located in New York, New York in connection with any suit or
action arising out of or relating to this Agreement. Service of process may be
sent by mail to Partner at the address set forth herein, and such service shall
be deemed valid service of process. Partner hereby waives any right to object,
on any basis, to the venue, forum and/or jurisdiction of the state courts
located in New York, New York. Dispute Resolution: Prior to filing any action as
aforesaid, the parties shall submit any dispute arising out of or relating to
this Agreement to JAMS in New York, New York, with the selection of a mediator
being made by the mutual agreement of the parties within 10 days of either
party’s notice of the intent to mediate the dispute. In the event that: (a) the
parties are unsuccessful at mediation; or (b) the parties do not mutually agree
on a mediator in the aforesaid time frame; or (c) either party fails or refuses
to respond / appear, then the party requesting mediation may file in State Court
in New York, New York. The prevailing party in any action or suit in law or
equity brought to enforce or interpret the provisions of this Agreement shall be
entitled to recover its costs and expenses incurred in connection with such
mediation, action or suit, including without limitation reasonable attorneys’
fees incurred in all levels and proceedings, including settlement and appeal, in
addition to and not in limitation of any other relief to which it may be
entitled.    14.Injunctive Relief. Notwithstanding the exclusive jurisdiction
clause in Section 13 above, Partner acknowledges that breach of the
confidentiality or ownership provisions of this Agreement would irreparably
injure ABG, which injury could not adequately be compensated by money damages.
Accordingly, Partner agrees that ABG may seek and obtain injunctive relief from
the breach or threatened breach of any provision, requirement or covenant of
this Agreement, in addition to and not in limitation of any other legal remedies
and without posting bond therefore in any court in any territory. ABG may seek
an injunction before any court of competent jurisdiction, not limited to a court
located in New York, and Partner agrees not to contest the jurisdiction of any
such court, nor assert, by way of motion, defense or otherwise, that the
Agreement of the subject matter hereof may not be enforced in or by such court.
   15.Audit. Both Party’s shall keep and maintain accurate account books and
records covering all transactions relating to this Agreement. Both Party’s are
entitled to audit and inspect such records related to this Agreement at either
party’s office during the term of the Agreement or after the term of the
Agreement, but no more than once per statement, once per calendar year and upon
thirty (30) days prior written notice. If either party or his representatives
find a deficiency in the amounts paid for any period under audit, the audited
party shall promptly pay audit discrepancy to the other party if such
discrepancy amounts to [___].

 

5

 



 

16.General. Headings are for reference only and shall not be of any effect in
construing the contents hereof. Partner shall not assign or transfer this
Agreement or any right or obligation hereunder, in whole or in part, without the
prior written consent of ABG. Any attempt to assign or transfer by Partner
without the written consent of ABG shall be void and of no force and effect.
This Agreement, including any exhibits and attachments incorporated herein,
contains the entire understanding of the parties as to the subject matter
hereof, and may not be altered in any way except by an instrument signed by both
parties. The provisions of this Agreement shall govern any Proprietary
Information disclosed, Services performed or work product or Deliverables
created prior to its effective date. If any provision of this Agreement is held
to be illegal, invalid, or unenforceable, that provision shall be severed or
reformed to the extent necessary to be enforceable, and the remaining provisions
hereof shall remain in full force and effect. A waiver by either party of any
provision of this Agreement must be in writing and signed by such party, and
shall not imply a subsequent waiver of that or any other provision. Duplicate
originals of this Agreement may be executed, each of which shall be deemed an
original but both of which together shall constitute an Agreement. All notices
permitted or required to be given under this Agreement shall be in writing and
shall be deemed duly given upon personal delivery (against receipt) or on the
fourth day following the date on which each such notice is deposited postage
prepaid in the United States Mail, registered or certified, return receipt
requested, to the address (es) set forth under each party’s signature to this
Agreement, and otherwise as requested in writing by a party in accordance
herewith.

 

This Agreement is accepted by each of the Parties as of the date executed by
both parties below:

 

The Estate of Marilyn Monroe LLC   Pulse Evolution Corporation 100 West 33rd St,
Suite 1007   10521 SW Village Ctr., Suite 201 NY, NY 10001   Port St. Lucie FL
34987

 

/s/ Terri DiPaolo   /s/ John C. Textor Authorized signature   Authorized
signature

 

Terri DiPaolo, COO & General Counsel   John Textor, Chairman Print name and
title   Print name and title       10/6/2014   October 6, 2014 Date   Date

 

6

 

 

EXHIBIT A

 

This Exhibit A is subject to the terms and conditions of that certain Partner
Agreement (the “Agreement”) between The Estate of Marilyn Monroe LLC
(hereinafter “ABG”), a Delaware limited liability company, and Pulse Evolution
Corporation (hereinafter “Partner”), a Nevada corporation, dated October 1,
2014.

 

1. Term:

 

  (a) The “Initial Term” shall mean the period beginning on the Effective Date
and ending December 31, 2019.

 

  (i) “Contract Year 1” shall mean the Effective Date through December 31, 2015.
        (ii) “Contract Year 2” shall mean January 1, 2016 through December 31,
2016.         (iii) “Contract Year 3” shall mean January 1, 2017 through
December 31, 2017.         (iv) “Contract Year 4” shall mean January 1, 2018
through December 31, 2018.         (v) “Contract Year 5” shall mean January 1,
2019 through December 31, 2019.

 

  (b) Provided that Partner is not in breach of the Agreement, and provided that
Minimum Net Revenues of at least [___], Partner shall have one (1) option to
renew the Agreement (“Renewal Term Option”) on the terms set forth herein for a
consecutive period of five (5) years (the “Renewal Term” numbered
consecutively). Partner shall exercise its Renewal Term Option not less than
three (3) months and not more than twelve (12) months in advance of the
expiration of the Initial Term.

 

2. The Initial Term and the Renewal Term are hereinafter individually and
collectively referred to as the “Term” and individually as a “Contract Period”.
For the purposes of the Agreement, a “Calendar Quarter” shall mean each of the
following three (3) month periods during a given calendar year: from January 1
through March 31; from April 1 through June 30; from July 1 through September
30; and from October 1 through December 31.

 

3. Description of Services provided by Partner during the Term: Partner will
create and present sales presentations to third parties (“Targets”), for use in
the commercial exploitation of Virtual Marilyn in commercials and live
entertainment. When a Target enters an agreement with Partner, ABG and Target
will work directly on a licensing agreement for the Intellectual Property
Rights, and Partner and Target work together on an agreement for Partner’s
development services for the Project (“Development Agreement”).

 

4. Launch Fee and Royalties:

 

  (a) Launch Fee: Partner shall pay ABG a Launch Fee of [___].         (b)
Revenue Share of Target agreements: ABG to pay Partner [___] (“Partner IP
Royalty”) and keep [___] (“ABG IP Royalty”) of [__] from deals with a Target
that are secured by Partner during the Term.         (c) Partner to pay ABG a
[___] royalty (“ABG Development Royalty”) and keep [___] (“Partner Development
Royalty”) of [__].         (d) For purposes of this Agreement both Partner IP
Royalty and ABG Development Royalties are collectively referred to as
“Royalties”. All Royalties actually earned by ABG shall be used to recoup the
balance of the GMR in each Contract Year, to the extent Royalties earned by ABG
exceed the GMR, ABG shall be entitled to keep such excess.

 



7

 

 

  (i) Either party will only be liable for payments to the other party in cases
where payment is actually received from Target.         (ii) As used herein the
term “[___] Royalty Revenue” shall mean [__].

 

  (e) All Royalties shall be paid to Partner within thirty (30) days after the
conclusion of each Calendar Quarter.

 

5. The “Guaranteed Minimum Royalty(ies)” for Partner to retain the rights to
provide Services (also known as the “GMR(s)”) shall mean non-returnable advances
recoupable against Royalties due in the same Contract Year.

 

  (i) For each Contract Year during the Term, the GMR’s payable to ABG by
Partner shall be:

 

Contract Year   GMR 1   [___] 2   [___] 3   [___] 4   [___] 5   [___]

 

* GMR for Contract Year 1 shall be payable [___].

 

  (i) For each Renewal Term (if any): (A)) [___] of the GMR of the final
Contract Year of the prior Contract Period         (ii) In the event that the
annual Royalties earned by ABG exceed the annual GMR paid by Partner under this
Agreement, ABG shall retain the ABG Royalties.

 

  (ii) Partner hereby acknowledges that the GMR is payable to ABG even if
Partner fails to develop sell or market during the Term, and is a condition of
ABG entering into the Agreement. Except for the Launch Fee set forth in Section
4 above, Partner shall pay the GMR to ABG [__]. In the events that the [__]
Royalty exceeds the [__] portion of the GMR, Partner shall pay the Royalties in
excess of the previously paid portion of the GMR to ABG [__].

 

6. “Minimum Net Revenues” shall be defined as Gross Revenues received from
Targets by ABG.

 

Contract Year   Minimum Net Revenues 1   [___] 2   [___] 3   [___] 4   [___] 5  
[___]

 

  (a) If [___] is earned in Net Revenues in Contract Year 5, Partner shall
receive the right for one (1) five year option to renew the Agreement (“Renewal
Term Option”). If Renewal Term is exercised, Minimum [___] Revenues for the
Renewal Term shall be:

 

Contract Year   Minimum Net Revenues 6   [___] 7   [___] 8   [___] 9   [___] 10
  [___]

 

7. Territory: Worldwide

 



8

 

 

The Estate of Marilyn Monroe LLC   (“Partner”) Pulse Evolution Corporation      
    By:     By:                       Printed Name:     Printed Name:          
            Title:     Title:                       Date:     Date:            

 



9

 

 